UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6061


ROBERT S. BALLARD,

                     Plaintiff - Appellant,

              v.

CAROLEE MULLINS; WILLIAM GOODMAN; ASHLEE BARNES,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:15-ct-03045-H)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert S. Ballard, Appellant Pro Se. Yvonne Bulluck Ricci, Assistant Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert S. Ballard appeals the district court’s order granting Defendants’ motion

for summary judgment and dismissing Ballard’s 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Ballard v. Mullins, No. 5:15-ct-03045-H (E.D.N.C.

Sept. 26, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                           2